Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of January 5, 2017, is by
and among OncoGenex Pharmaceuticals, Inc., a Delaware corporation (the
“Company”, or “Arrow”), and the equityholders of Achieve Life Science, Inc., a
Delaware corporation (“Ash”), set forth on Schedule A hereto (each, an
“Equityholder” and collectively, the “Equityholders”).

WHEREAS, as of the date hereof, each Equityholder is the holder of the number of
shares of common stock, par value $0.01 per share, of Ash (“Ash Common Stock”)
set forth opposite such Equityholder’s name on Schedule A (all such shares of
Ash Common Stock set forth on Schedule A, the “Subject Shares”);

WHEREAS, Arrow, Ash Acquisition Sub, Inc., Ash Acquisition Sub 2, Inc. and the
Company propose to enter into that certain Merger Agreement, dated as of the
date hereof (the “Merger Agreement”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Merger Agreement; and

WHEREAS, as a condition to the Company’s willingness to enter into the Merger
Agreement and as an inducement and in consideration therefor, each Equityholder
(in such Equityholder’s capacity as a holder of shares of Ash Common Stock) has
agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

Each Equityholder hereby covenants and agrees that:

1.1. Voting of Subject Shares. Subject to the remaining terms of this Section
1.1, at every meeting of the holders of Ash Common Stock (the “Ash
Stockholders”), however called, and at every adjournment or postponement thereof
(or pursuant to a written consent if the Ash Stockholders act by written consent
in lieu of a meeting), such Equityholder shall, or shall cause the holder of
record on any applicable record date to, be present (in person or by proxy) and
to vote such Equityholder’s Subject Shares (a) to adopt the Merger Agreement and
(b) to acknowledge that the adoption given thereby is irrevocable.

1.2. No Inconsistent Arrangements. Except as expressly permitted hereunder or
under the Merger Agreement, such Equityholder shall not, directly or indirectly,
(a) create any Encumbrance other than restrictions imposed by applicable Law or
pursuant to this Agreement on any shares of Ash Common Stock, (b) transfer,
sell, assign, encumber, pledge, grant, gift or otherwise dispose of
(collectively, “Transfer”), or enter into any contract with respect to any
Transfer of the shares of Ash Common Stock or any interest therein or publicly
announce its intention to Transfer any of its shares of Ash Common Stock, (c)
grant or permit the grant of any proxy, power of attorney or other authorization
in or with respect to the shares of Ash Common Stock, (d) deposit or permit the
deposit of the Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Subject Shares or (e) take any
action that would make any representation or warranty of such Equityholder
herein untrue or incorrect in any material respect, or have the effect of
preventing such Equityholder from performing such Equityholder’s obligations
hereunder. Notwithstanding the foregoing, subject to any restrictions on
transfer applicable to such shares of Ash Common Stock, (x) such Equityholder
may make Transfers of the shares of Ash Common Stock by will, operation of law,
or for estate planning purposes, provided, the shares of Ash Common Stock shall
continue to be bound by this Agreement and each transferee of such shares of Ash
Common Stock shall agree in writing to be bound by the terms and conditions



--------------------------------------------------------------------------------

of this Agreement and either such Equityholder or the transferee shall provide
the Company with a copy of such agreement promptly upon consummation of any such
Transfer and (y) such Equityholder shall take all actions reasonably necessary
to consummate the transactions contemplated by the Merger Agreement.

1.3. Documentation and Information. Such Equityholder shall permit and hereby
authorizes the Company and Ash to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that the Company or Ash reasonably determines to be necessary in connection with
the transactions contemplated by the Merger Agreement, such Equityholder’s
identity and ownership of the shares of Ash Common Stock and the nature of such
Equityholder’s commitments and obligations under this Agreement. Each of Arrow
and Ash is an intended third-party beneficiary of this Section 1.3.

1.4. Irrevocable Proxy. Each Equityholder hereby revokes (or agrees to cause to
be revoked) any proxies that such Equityholder has heretofore granted with
respect to the Subject Shares. Such Equityholder hereby irrevocably appoints the
Company, and any individual designated in writing by it, as attorney-in-fact and
proxy for and on behalf of such Equityholder, for and in the name, place and
stead of such Equityholder, to: (a) attend any and all meetings of the Ash
Equityholders, (b) vote, express consent or dissent or issue instructions to the
record holder to vote such Equityholder’s Subject Shares in accordance with the
provisions of Section 1.1 at any and all meetings of the Ash Equityholders or in
connection with any action sought to be taken by written consent of the Ash
Equityholders without a meeting and (c) grant or withhold, or issue instructions
to the record holder to grant or withhold, consistent with the provisions of
Section 1.1, all written consents with respect to the Subject Shares at any and
all meetings of the Equityholders or in connection with any action sought to be
taken by written consent without a meeting. The Company agrees not to exercise
the proxy granted herein for any purpose other than the purposes expressly
described in this Agreement. The foregoing proxy shall be deemed to be a proxy
coupled with an interest, is irrevocable (and as such shall survive and not be
affected by the death, incapacity, mental illness or insanity of such
Equityholder, as applicable) until the termination of the Merger Agreement and
shall not be terminated by operation of law or upon the occurrence of any other
event other than the termination of this Agreement pursuant to Section 4.2. Such
Equityholder authorizes such attorney and proxy to substitute any other Person
to act hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of Ash. Such Equityholder hereby
affirms that the proxy set forth in this Section 1.4 is given in connection with
and granted in consideration of and as an inducement to the Company to enter
into the Merger Agreement and that such proxy is given to secure the obligations
of such Equityholder under Section 1.1. The proxy set forth in this Section 1.4
is executed and intended to be irrevocable, subject, however, to its automatic
termination upon the termination of this Agreement pursuant to Section 4.2.

1.5. No Solicitation of Merger. Without limiting and subject to the provisions
of Section 4.14 hereof, such Equityholder shall not, directly or indirectly,
knowingly take any action that Ash is not permitted to take pursuant to Section
4 of the Merger Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDERS

Each Equityholder, severally but not jointly as to any other Equityholder,
represents and warrants to the Company that:

2.1. Authorization; Binding Agreement. Such Equityholder has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform such Equityholder’s obligations hereunder and to consummate the
transactions contemplated hereby. Such Equityholder has full power and authority
to execute, deliver and perform this Agreement. This Agreement has been duly and
validly executed and delivered by such Equityholder, and constitutes a valid and
binding obligation of such Equityholder enforceable against such Equityholder in
accordance with its terms, subject to the Enforceability Exceptions. The
execution and

 

2



--------------------------------------------------------------------------------

delivery by the Equityholder of this Agreement does not (a) conflict with or
violate any law applicable to the Equityholder or by which any property or asset
of the Equityholder is bound; or (b) result in any breach or default under any
Contract to which the Equityholder is a party or to which any of the
Equityholder’s property or assets are subject, except, in each case, as would
not reasonably be expected to adversely affect the ability of the Equityholder
to consummate the transactions contemplated by this Agreement, the Merger
Agreement or the ancillary agreements to which the Equityholder is to be a party
pursuant to the Merger Agreement.

2.2. Ownership of Ash Common Stock; Total Shares. Such Equityholder is the sole
record or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
such Equityholder’s shares of Ash Common Stock listed on Schedule A opposite
such Equityholder’s name and has good and marketable title to such shares of Ash
Common Stock free and clear of any Encumbrance (including, with respect to
shares of Ash Common Stock, any restriction on the right to vote or otherwise
transfer the shares of Ash Common Stock), except as (a) provided hereunder and
(b) pursuant to any applicable restrictions on transfer under the Securities
Act. The shares of Ash Common Stock listed on Schedule A opposite such
Equityholder’s name constitute all of the shares of Ash Common Stock owned by
such Equityholder as of the date hereof. Except pursuant to this Agreement, no
Person has any contractual or other right or obligation to purchase or otherwise
acquire any of such Equityholder’s shares of Ash Common Stock.

2.3. Voting Power. Except as set forth on Schedule A, such Equityholder has full
voting power, with respect to such Equityholder’s Subject Shares, and full power
of disposition, full power to issue instructions with respect to the matters set
forth herein and full power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Equityholder’s Subject
Shares. None of such Equityholder’s Subject Shares are subject to any proxy,
voting trust or other agreement or arrangement with respect to the voting of the
Subject Shares, except as provided hereunder.

2.4. Reliance. Such Equityholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of such Equityholder’s own choosing.
Such Equityholder understands and acknowledges that the Company is entering into
the Merger Agreement in reliance upon such Equityholder’s execution, delivery
and performance of this Agreement.

2.5.    Absence of Litigation. With respect to such Equityholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of such Equityholder, threatened against, such Equityholder
or any of such Equityholder’s properties or assets (including the shares of Ash
Common Stock) that could reasonably be expected to prevent, delay or impair the
ability of such Equityholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

2.6    No Brokers. Neither such Equityholder nor any of its Representatives or
Affiliates has employed or made any agreement with any broker, finder or similar
agent or any Person which will result in the obligation of such Equityholder,
the Company, Ash, or any of their respective Affiliates to pay any finder’s fee,
brokerage fees or commission or similar payment in connection with the
transactions contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrant to each Equityholder that:

3.1. Organization; Authorization. The Company is a Delaware corporation. The
consummation of the transactions contemplated hereby are within the Company’s
corporate powers and have been duly authorized by all necessary corporate
actions on the part of the Company. The Company has full power and authority to
execute, deliver and perform this Agreement.

 

3



--------------------------------------------------------------------------------

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
the Enforceability Exceptions.

ARTICLE IV

MISCELLANEOUS

4.1. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including facsimile transmission) and shall be
given, (a) if to the Company, in accordance with the provisions of the Merger
Agreement and (b) if to any Equityholder, to such Equityholder’s address set
forth on a signature page hereto, or to such other address as such Equityholder
may hereafter specify in writing to the Company for such purpose.

4.2. Termination. This Agreement shall terminate automatically and become void
and of no further force or effect, without any notice or other action by any
Person, upon the earlier of (a) the termination of the Merger Agreement in
accordance with its terms and (b) the Closing. Upon termination of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, that the provisions of this Article IV shall
survive any termination of this Agreement.

4.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

4.4. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as set forth in Section 1.3,
no provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns. Neither party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other party hereto.

4.5. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws. The Company and each Equityholder hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the Delaware
Court of Chancery, or if such court does not have proper jurisdiction, then the
Federal court of the U.S. located in the State of Delaware, and appellate courts
therefrom, (collectively, the “Delaware Courts”) for any litigation arising out
of or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the
Delaware Courts and agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in any inconvenient forum. Each of
the parties hereto agrees that service of process may be made on such party by
prepaid certified mail with a proof of mailing receipt validated by the United
States Postal Service constituting evidence of valid service. Service made
pursuant to the foregoing shall have the same legal force and effect as if
served upon such party personally within the State of Delaware. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

4.6. Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in

 

4



--------------------------------------------------------------------------------

portable document format (pdf), as a joint photographic experts group (jpg)
file, electronic signature, or otherwise) shall be binding to the same extent as
an original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto and may be used in lieu of the original
signatures for all purposes. Each party that delivers such a signature page
agrees to later deliver an original counterpart to any other party that requests
it.

4.7. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

4.8. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to either party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

4.9. Specific Performance. The parties hereto agree that the Company would be
irreparably damaged if for any reason any Equityholder fails to perform any of
its obligations under this Agreement and that the Company may not have an
adequate remedy at law for money damages in such event. Accordingly, the Company
shall be entitled to specific performance and injunctive and other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any Delaware Court, in
addition to any other remedy to which they are entitled at law or in equity, in
each case without posting bond or other security, and without the necessity of
proving actual damages.

4.10. Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

4.11. No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

4.12. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

4.13. Interpretation. Unless the context otherwise requires, as used in this
Agreement: (a) “or” is not exclusive; (b) “including” and its variants mean
“including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) words of
one gender shall be construed to apply to each gender; and (e) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

4.14. Obligations; Capacity as Equityholder. The obligations of each
Equityholder under this Agreement are several and not joint, and no Equityholder
shall have any liability or obligation under this Agreement for any breach
hereunder by any other Equityholder. Each Equityholder signs this Agreement
solely in such Equityholder’s capacity as a holder of shares of Ash Common
Stock, and not in such Equityholder’s capacity as a director, officer or
employee of Ash or in such Equityholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of Ash
in the exercise of his or her fiduciary duties as a director or officer of Ash
or in his or her capacity as a trustee or fiduciary of any employee benefit plan
or trust, or prevent any director or officer of Ash or any trustee or fiduciary
of any employee benefit plan or trust from taking any action in his or her
capacity as such director, officer, trustee or fiduciary.

 

5



--------------------------------------------------------------------------------

4.15. Conversion or Exercise. Nothing contained in this Agreement shall require
any Equityholder (or shall entitle any proxy of such Equityholder) to (a)
convert, exercise or exchange any option, warrants or convertible securities in
order to obtain any underlying Subject Shares or (b) vote, or execute any
consent with respect to, any Subject Shares underlying such options, warrants or
convertible securities that have not yet been issued as of the applicable record
date for that vote or consent.

4.16. Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

4.17. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of Ash has approved, for purposes of any applicable anti-takeover laws
and regulations, and any applicable provision of Ash’s organizational documents,
the possible acquisition of the Company by Ash pursuant to the Merger Agreement
and (b) the Merger Agreement is executed by all parties thereto.

(SIGNATURE PAGES FOLLOW)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

ONCOGENEX PHARMACEUTICALS, INC. By:  

 

  Name:    

 

  Title:  

 

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

[ENTITY OR INDIVIDUAL EQUITYHOLDER ]

By:  

 

  Name:    

 

  Title:  

 

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Equityholder

   No. of Shares of Ash Common Stock  

Richard Stewart

     5,300   

Anthony Clarke

     1,500   

Susan Clarke

     1,000   

Timothy Clarke

     1,500   

Robert Schacter

     4,500   

Ronald Martell

     2,100   

Caroline Loewy

     630   